DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The multiple use of “and/or” renders the claims indefinite.
Claim 3 recites the limitation "the temperature-conditioning contact surface roller" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “magazine” in claim 6 is used by the claim to mean “labeling unit comprising feeding and/or 
With respect to claim 8, the phrases "in particular" and “even more particular” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 7, and 16 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Nedblake et al. (US 2002/168212)
Nedblake et al. teach a decoration apparatus for decorating a web of labeling material (16) to be applied to receptacles (54) comprising:
conveyor (60, 80) for advancing the web of labeling material (16) between a first station (60) and a second station (80);
an activation unit (22) adapted to controllably apply an activation energy (i.e. UV) for selectively activating pigments deposited by a digitally operated device, further comprising a temperature-conditioning unit (paragraphs 0020-0022 and 0025);
wherein at least a portion of a temperature-conditioning unit (18, 90) is arranged between the first station and the second station, 

With respect to claim 2, Nedblake et al. teach that the temperature-conditioning unit comprises a contact surface, the surface of the drum in this case, for temperature-conditioning the web of labeling material and the web of labeling material is at least partially in contact with the contact surface between a first temperature-conditioning station (18) and a second temperature-conditioning station (90), wherein the first temperature-conditioning station and the second temperature-conditioning station being arranged between the first station (60) and the second station (80) (paragraphs 0020 and 0035; Figure 5).  
With respect to claim 3, Nedblake et al. teach that the temperature-conditioning unit comprises a temperature-conditioning roller (68, 70) having an outer lateral surface and the outer lateral surface of the temperature-conditioning contact surface roller defining the contact surface.
Claims 8 and 18 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Nedblake et al.
Nedblake et al. teach a method of decorating a web of labeling material, the method comprising: 
advancing the web of labeling material (16) between a first station (60) and a second station (80);

actively cooling the web of labeling material during advancement between the first station (60) and the second station (80) and during activation of the pigments (Figure 5).    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nedblake et al. as applied to claim 3 above, and further in view of Tristan et al. (GB 2577690)
The teachings of claim 3 are as described above.
With respect to claim 4, although not specifically taught by Nedblake et al. it would have been obvious to one of ordinary skill in the art to provide a roller with an active cooling system including a network of internal conduits through which a cooling fluid may be circulated, as use of a roller also reduces potential problems in relation to charge build or abrasion between the cooling unit and the substrate (Tristan: abstract; page 3, lines 15-17).
With respect to claim 5, Tristan et al. teach that the activation unit comprises at least one laser assembly adapted to direct at the activation station onto the advancing web of labeling material to prompt marking (Tristan: page 8, lines 7-20).  
Claims 9, 10, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nedblake et al. as applied to claim 8 above, and further in view of Roof et al. (US 2012/0320117)
The teachings of claim 8 are as described above.
With respect to claims 9 and 10, although not taught by Nedblake et al. it would have been obvious to one of ordinary skill in the art to optimize an amount of heat transferred through a substrate, as it may vary a function of thermal properties of a substrate, substrate thickness and/or knowledge of thermal characteristics (Roof: paragraph 0004).

With respect to claim 13, Nedblake et al. teach repeating the steps of advancing, the activation step, and the temperature-conditioning step are repeated (Figure 5).  
With respect to claim 14, Nedblake et al. teach decorating in areas are distinct from another decorated area (abstract).  
With respect to claim 15, Nedblake et al. teach that in the event that one or more label images of inferior quality, detected by camera (38), the microprocessor controller signals laser cutter (40) to not cut such inferior label images and are collected on takeup roller (80) along with the excess waste; operation would be stopped temporarily until acceptable labels (52) are again ready for application to products (paragraph 0032). It would have been obvious to one of ordinary skill in the art to provide an information application step for providing in information about the portions of the web of labeling material detected to provide a clear, visual notification.  
Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nedblake et al. in view of Roof et al. as applied to claim 9 above, and further in view of Tristan et al.
The teachings of claim 9 are as described above.
With respect to claim 12, although Nedblake et al. teach controlling the temperature of the contact surface by means of a flow of a temperature-conditioning fluid, it would have been obvious to one of ordinary skill in the art to provide a roller with an active cooling system 
With respect to claim 19, Tristan et al. teach that the activation unit comprises at least one laser assembly adapted to direct at the activation station onto the advancing web of labeling material to prompt marking (Tristan: page 8, lines 7-20).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nedblake et al. as applied to claim 1 above, and further in view of Wetjens et al. (WO 2014/206940)
The teachings of claim 1 are as described above.
Nedblake et al. do not specifically teach that the pigments are photoactivatable (paragraph 0020). However it would have been obvious to one of ordinary skill in the art to provide a radiation curable ink with additional ink components, such as a photoinitiator, to provide the ink with a color-changing property (page 3, lines 6-19). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nedblake et al. as applied to claim 8 above, and further in view of Wetjens et al. (WO 2014/206940)
The teachings of claim 8 are as described above.
Nedblake et al. do not specifically teach that the pigments are photoactivatable (paragraoh 0020). However it would have been obvious to one of ordinary skill in the art to provide a radiation curable ink with additional ink components, such as a photoinitiator, to provide the ink with a color-changing property (page 3, lines 6-19).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745